Title: To Thomas Jefferson from Pseudonym: "D.W.", 22 January 1822
From: Pseudonym: “D.W.”
To: Jefferson, Thomas


Sir,
Kentucky, Louisville
22d Janry 1822
Are not the best regulated universities in this Country deficient in not embracing the Elements of Military Science in thier courses of tuition? Persuaded that with me, you will answer this Question in the affirmative, I take the liberty to Suggest for your consideration the propriety of establishing for that purpose a professorship in the University of Virginia. The interest which I understand you take in, and the fostering care which you bestow on this Institution, will, I hope, be an apology for this intrusion.To attempt a justification of my project to one who is so capable of appreciating its merits as you are, would be an act of supererogation. With the most profound respect for you as a Philosopher & a Politician, altho’ not personally acquainted with you, I am Sir,Yr. very Hble ServtD. W—